106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Morris Wilson CRABTREE, Plaintiff--Appellant,v.BHK OF AMERICA, Defendant--Appellee.
No. 96-2409.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1996.Decided Jan. 23, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, Chief District Judge.  (CA-95-45-D)
Morris Wilson Crabtree, Appellant Pro Se.
Robert Hugh Morrison, WILLIAM M. BENNETT, JR. & ASSOCIATES, Halifax, Virginia, for Appellee.
Before MURNAGHAN and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Morris Wilson Crabtree appeals the district court's order granting summary judgment to Defendant in this employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Crabtree v. BHK of America, No. CA-95-45-D (W.D.Va. Sept. 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED